
	

113 HR 3028 IH: Career and Technical Education Equity Act
U.S. House of Representatives
2013-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 3028
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2013
			Mr. Heck of Nevada
			 (for himself and Mr. Grijalva)
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To amend the hold harmless provision for career and
		  technical education assistance grants to States.
	
	
		1.Short titleThis Act may be cited as the
			 Career and Technical Education Equity
			 Act.
		2.Hold
			 harmlessSection 111(a)(5)(A)
			 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C.
			 2321(a)(5)(A)) is amended to read as follows:
			
				(A)In
				generalNo State shall
				receive an allotment under this section for a fiscal year that is less than 90
				percent of the allotment the State received under this section for the
				preceding fiscal
				year.
				.
		
